Citation Nr: 0424351	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left (dominant) wrist fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had verified active service from October 1983 to 
May 1984, and his Form DD 214 indicates an additional three 
years, three months, and four days of active service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent rating for residuals of fracture of 
the left wrist.  Although a July 2001 hearing officer 
decision increased the rating to 30 percent from July 1998, 
the claim for a rating in excess of 30 percent remains before 
the Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In January 2004, the Board remanded the case to obtain 
additional VA medical records, which was accomplished in 
February 2004.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's left hand is his major, or dominant, hand.  

2.  The evidence shows no nonunion impairment of the left 
ulna or radius and no loss of bone fusion of the left hand 
fixed in supination or hyperpronation.  

3.  Left wrist flexion is limited to 70 degrees, dorsiflexion 
is limited to 60 degrees, ulnar deviation is limited to 20 
degrees, and radial deviation is limited to 10 degrees.  

4.  The veteran's left hand grip strength is normal, and his 
fingertips are warm with good capillary refill and no loss of 
sensation, fatigue, or incoordination.  

5.  Sharp and dull sensations are completely intact at the 
left hand fingertips, and the veteran is able to oppose all 
fingers with the thumb.  

6.  The evidence shows no atrophy of the left hand palmar 
muscles and no crepitation, swelling, or deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left (dominant) wrist fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 
5211, 5212, 5213, 5214, 5215 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA joints examinations in September 1998 
and December 2002.  The veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at a July 2003 video hearing before the 
Board.  

The RO's January 2004 letter, the February 2003 statement of 
the case, and the March 2004 supplemental statement of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 30 percent for
residuals of a left (dominant) wrist fracture

An April 1987 rating decision granted service connection and 
an initial 10 percent rating for residuals of fracture of the 
left wrist with limitation of motion from August 1986.  The 
March 1999 rating decision continued the 10 percent rating, 
and the veteran perfected a timely appeal of the rating.  The 
July 2001 hearing officer decision increased the rating to 30 
percent from July 1998, and a January 2003 rating decision 
continued the 30 percent rating.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for ankylosis of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted for impairment of the ulna (Diagnostic Code 5211), 
impairment of the radius (Diagnostic Code 5212), impairment 
of supination and pronation (Diagnostic Code 5213), and 
ankylosis of the wrist (Diagnostic Code 5214).  

The veteran's left wrist fracture is on his major, or 
dominant, wrist.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69.  At a 
December 2002 VA examination, at a July 2003 video Board 
hearing, and in a February 2004 lay statement, the veteran 
identified himself as left-handed.  The Board will resolve 
all reasonable doubt in the veteran's favor.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003).  The 
veteran's left hand is his major hand.  

The evidence does not support a higher rating under the 
criteria for impairment of the ulna and radius.  Nonunion 
impairment of the major ulna, in the upper half, with false 
movement with loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity is assigned a 40 
percent evaluation and without loss of bone substance or 
deformity is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.  Nonunion impairment of the 
major radius, in the lower half, with false movement with 
loss of bone substance (1 inch (2.5 centimeters ) or more) 
and marked deformity is assigned a 40 percent evaluation and 
without loss of bone substance or deformity is assigned a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  
At the September 1998 and December 2002 VA joints 
examinations, there was no mention of nonunion impairment of 
the major ulna or radius.  

Similarly, the evidence does not justify a greater rating 
under the criteria for impairment of supination and 
pronation.  Loss of (bone fusion) of the major hand fixed in 
supination or hyperpronation is assigned a 40 percent 
evaluation.  Loss of (bone fusion) of the major hand fixed in 
full pronation is assigned a 30 percent evaluation.  
Limitation of pronation with motion lost beyond the middle of 
the arc is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  At the September 1998 and 
December 2002 VA joints examinations, there was no mention of 
loss of bone fusion of the left hand fixed in supination or 
hyperpronation.  

A higher rating is not warranted under the criteria for 
ankylosis of the wrist.  Unfavorable ankylosis of the major 
wrist, in any degree of palmar flexion, or with ulnar or 
radial deviation, is assigned a 50 percent evaluation.  
Ankylosis of the major wrist, in any position other than 
favorable, is assigned a 40 percent evaluation.  Ankylosis of 
the major wrist, favorable in 20 degrees to 30 degrees 
dorsiflexion, is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

At the September 1998 VA joints examination, flexion was 
limited to 70 degrees, dorsiflexion was limited to 60 
degrees, ulnar deviation was limited to 45 degrees, and 
radial deviation was limited to 10 degrees, and the veteran's 
grip strength was normal.  At the December 2002 VA joints 
examination, flexion was limited to 75 degrees, dorsiflexion 
was limited to 75 degrees, ulnar deviation was limited to 20 
degrees, and radial deviation was limited to 20 degrees, and 
the DeLuca examination was otherwise unremarkable.  With this 
range of motion, a higher rating is not warranted for 
ankylosis of the left wrist.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 30 percent.  At the September 1998 
VA examination, the veteran was extremely tender at the 
metacarpal region of the thumb and carpal region on the 
radial aspect.  The veteran's grip strength was normal.  His 
fingertips were warm with good capillary refill, and they 
showed no loss of sensation.  At the December 2002 VA 
examination, the veteran's DeLuca examination was grossly 
unremarkable.  There was no fatigue and no incoordination.  
Sharp and dull sensations were completely intact at the 
fingertips, and the veteran was able to oppose all fingers 
with the thumb.  There was no atrophy of the palmar muscles.  
The evidence also made no mention of crepitation, swelling, 
or deformity.  

For all these reasons, the 30 percent rating for residuals of 
the left wrist fracture should continue.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2003).  Residuals of the left wrist fracture have 
not caused frequent hospitalizations or marked interference 
with employment.  The veteran has worked consistently for a 
government agency, and he has provided no evidence of 
absences from work that have resulted from residuals of the 
left wrist fracture.  Therefore, referral for consideration 
of an extraschedular rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left (dominant) wrist fracture is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



